TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-09-00489-CR


Roberto Arredondo, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 08-1590-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was originally due February 15, 2010.  On the motion of appellant's
original counsel on appeal, the time for filing was extended to March 29, 2010.  On April 1, the
Court granted appellant's motion to substitute counsel.  On new counsel's motion, the time for filing
appellant's brief was extended to June 2, 2010.  On June 4, counsel moved for another extension of
time to file his brief, to June 14, 2010.  To date, no brief has been filed.
The pending motion for extension of time to file brief is dismissed.  Appellant's
counsel, Mr. Eric J. Davis, is ordered to tender a brief on appellant's behalf no later than
June 30, 2010.

It is ordered June 23, 2010

Before Justices Patterson, Puryear and Henson
Do Not Publish